DETAILED ACTION
This action is responsive to the application No.16/523,442 filed on 07/26/2019.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 15 objected to because of the following informalities: the phrase “which correspond to claim 1” in line 2 and “according to claim 1” in line 5 need to be corrected to " which correspond to claim 11” and “according to claim 11” (Claim 1 has been cancelled as shown in claim set).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Ziemkus (US 2015/0294213 A1; hereinafter ‘Ziemkus’), in view of Tan (US 2009/0200650 A1; hereinafter ‘Tan’).
Regarding independent claim 11, Ziemkus’s Fig. 3(a)-3(b) and 4 discloses a method of manufacturing a dual-interface integrated circuit card module, the method comprising:

forming first (129-1, [0048]) and second recesses (129-2, [0048]) in the second surface of the substrate (opposite with first surface of substrate 115); 
wherein the first (129-1) and second (129-2) recesses pass through the substrate (as shown Fig. 4), 
placing an integrated circuit (integrated circuit chip 119 is preferably mounted on bottom surface 115-2 by an adhesive 121 at the approximate midpoint within the footprint of each module 113, Note: Figures 3(a)-3(b) and 4 shown integrated circuit chip 119 placing on module 113 on bottom surface 115-2 by an adhesive 121) on the second surface of the substrate (opposite with first surface of substrate 115); 
forming electrical connections (125, [0045]) between the integrated circuit (119) and the contact pad (117-4/117-8) through the substrate (as shown Fig. 4); and
Ziemkus not clearly shown
placing an antenna pad into each of the first and second recesses, the antenna pads being attached to a back surface of the contact pad;
forming an electrical connection between each antenna pad and a corresponding antenna connection on the integrated circuit.
Tan’s Fig. 24 discloses placing an antenna pad (48, [0062]) into each of the first and second recesses (Fig. 24 shown the left and right trench), the antenna pads (48) 
Note: Ziemkus as modified by Tan above shown attached the layer 48 of Tan reference to a back surface of the contact pad 117-8 of Ziemkus reference to meets the claimed limitation “forming an electrical connection (159, [0058], Ziemkus) between each antenna pad (48, [0062], Tan) and a corresponding antenna connection (antenna 149 that forms contact terminals 151, [0056], Ziemkus) on the integrated circuit (Fig. 4 of Ziemkus reference shown antenna 149 that forms contact terminals 151 in card body 131 forming on IC module 113).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Tan to teachings of Ziemkus such as applied the contact layer 48 (Tan Fig. 24) of Tan to attached in the trench 129-2 and to a back surface of contact pads 117-8 (Ziemkus Fig. 4) of Ziemkus. One of ordinary skill in the art would have been motivated to make this modification in order to provide an additional electrical contact layer to the layer at bottom and prevents corrosion and contamination that can adversely affect electrical connectivity of the layer at bottom (Tan, [0127]).
Regarding claim 12, Ziemkus in view of Tan discloses the method of claim 11, wherein 
Note: Ziemkus as modified by Tan above to meets the claimed limitation “forming an electrical connection between each antenna pad and a corresponding antenna connection on the integrated circuit comprises electrically connecting (159, [0058], Ziemkus) bond wires (conductive element 159 (e.g. a wire), [0058], Ziemkus) between 
wherein the method further comprises encapsulating (127, [0045], Ziemkus) the integrated circuit (119) and bond wires (125, [0043], Ziemkus) in a protective material (durable material such as a hard epoxy resin, [0045], Ziemkus).
Regarding claim 13, Ziemkus’s Fig. 3(a)-3(b) and 4 discloses the method of claim 11, but does not explicitly disclose wherein  
placing an antenna pad into each of the first and second recesses comprises adhering the antenna pad to a bottom surface of the recess.
Tan’s Fig. 24 discloses placing an antenna pad (48, [0062], Tan) into each of the first and second recesses (see Fig. 20 and 21, Tan) comprises adhering (the paragraph 0087 and 0128 shown the contact layer 48 can be preceded by providing a Nickel layer for improving adhesion of the second copper layer 40, Tan) the antenna pad to a bottom surface of the recess (see paragraph 0087 and 0128], Tan).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Tan to teachings of Ziemkus such as applied the adhering between contact layer 48 and second copper layer 40 (Tan Fig. 24) of Tan in first and second recesses (Ziemkus Fig. 4) of Ziemkus. One of ordinary skill in the art would have been motivated to make this modification so that adhesion of antenna pad to back surface of copper layer is improved (Tan, [0111]).
Regarding claim 15, Ziemkus’s Fig. 4 discloses a method of constructing a dual-interface integrated circuit card having aspects which correspond to claim 11, the method comprising:

providing a dual-interface integrated circuit card module ([0048, 0050 and 0055]) according to claim 1; 
Note: Ziemkus as modified by Tan above shown electrically connecting the antenna connections (antenna 149 that forms contact terminals 151, [0056], Ziemkus) to the antenna pads (48, [0062], Tan) of the module (IC module 113, Fig. 4, Ziemkus); and bonding (i.e., direct connection is achieved by bonding one end of a conductive element 159 (e.g. a wire, conductive epoxy or combination thereof) to the underside of each of unused contact pads 117-4 and 117-8 and the other end of the same conductive element 159 to a corresponding contact terminal 151 for antenna 149, [0058-0059], Ziemkus) the module (IC module 113, [0058], Ziemkus) to the card body (131/153, [0059], Ziemkus).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Ziemkus (US 2015/0294213 A1; hereinafter ‘Ziemkus’), in view of Tan (US 2009/0200650 A1; .
Regarding claim 14, Ziemkus in view of Tan disclose method of claim 13, wherein 
bonding the antenna pad (48) to the bottom surface of the recess (see Fig. 24 of Tan),
Ziemkus in view of Tan do not clearly shown applying an adhesive between antenna pad 48 and copper layer 40 in a portion of the bottom surface.
Usami’s Fig. 2 and paragraphs 0062 shown substrate electrode 103 is connected with the expanded pad 104 having an adhesive 127 sandwiched between the substrate electrode 103 and the expanded pad 104 can contribute to the connection with the electrode. Therefore, it would be obvious for one of ordinary skill in the art to applied the adhesive 127 between the antenna pad 48 and copper layer 40 of Tan reference to disclose the claimed limitation “wherein bonding the antenna pad to the bottom surface of the recess comprises applying an adhesive to a portion of the bottom surface.”
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Usami to teachings of Ziemkus and Tan such as applied the conductive adhesive 127 (Usami Fig. 2) of Usami between contact layer 48 and copper layer 40 (Tan Fig. 24) of Tan. One of ordinary skill in the art would have been motivated to make this modification such as to provide the low cost for the glue adhesive bonding between two surfaces of conductive. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/LONG  LE/
Examiner, Art Unit 2815